EXHIBIT 24.1 POWER OF ATTORNEY The undersigned directors and officers of Interplay Entertainment Corp. do hereby constitute and appoint Hervé Caen with full power of substitution and resubstitution, as their true and lawful attorneys and agents, to do any and all acts and things in our name and behalf in our capacities as directors and officers and to execute any and all instruments for us and in our names in the capacities indicated below, which said attorney and agent, may deem necessary or advisable to enable said corporation to comply with the Securities Exchange Act of 1934, as amended and any rules, regulations and requirements of the Securities and Exchange Commission, in connection with this Annual Report on Form 10-K, including specifically but without limitation, power and authority to sign for us or any of us in our names in the capacities indicated below, any and all amendments (including post-effective amendments) hereto, and we do hereby ratify and confirm all that said attorneys and agents, or either of them, shall do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this Annual Report and Form 10-K has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Signature Title Date /s/Hervé Caen Chief Executive Officer, Interim Chief May24, 2011 Hervé Caen Financial Officer and Director (Principal Executive and Financial and Accounting Officer) /s/Eric Caen Director May24, 2011 Eric Caen /s/ Michel Welter Director May24, 2011 Michel Welter /s/ Alberto Haddad Director May24, 2011 Alberto Haddad /s/ Xavier de Portal Director May24, 2011 Xavier de Portal
